SCOTT, P. J.
In my opinion, the defect in the sidewalk was not of sufficient gravity to justify a careful and prudent man in reasonably anticipating danger from its existence. It is only against danger which can or ought to be thus anticipated that the municipality is bound to guard. Beltz v. City of Yonkers, 148 N. Y. 67, 42 N. E. 401; Hamilton v. City of Buffalo, 173 N. Y. 72, 65 N. E. 944. Nor was it shown that the defect, such as it was, had existed long enough to reasonably charge the city with notice.
Judgments reversed and new trials granted, with costs to appellant to abide the event. All concur.